Citation Nr: 1228562	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  07-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2006.  In February 2011, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The appeal was remanded in March 2011.

It must be emphasized that the issue for consideration is whether the Veteran has a separate disorder of sleep apnea secondary to service-connected PTSD.  Other, non-organic sleeping problems related to PTSD are considered as a symptom of PTSD, and, as such, are included in the rating assigned for PTSD.  See 38 C.F.R. § 4.130, Code 9411 (2011) (listing "chronic sleep impairment" as a criterion for a 30 percent rating for PTSD).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from sleep apnea which was caused or aggravated by service-connected posttraumatic stress disorder (PTSD).  He was afforded a VA examination in April 2011, to determine whether sleep apnea was secondary to PTSD, but the examiner found that the Veteran did not have sleep apnea.  The Veteran testified at his hearing that he had an earlier sleep study, which showed sleep apnea.  

In his original claim filed in June 2005, the Veteran said that he had been treated for sleep apnea by R. Magallon, M.D., from April 2005 to the present.  Records were requested from Dr. Magallon in July 2005.  No response was received, and a second request was sent in September 2005.  This was returned from Dr. Magallon's office, with the notation that copies of the chart had been mailed August 16, 2005.  These records, however, were never received and associated with the claims file.  

The Veteran began receiving treatment at the Fresno VA Medical Center (VAMC) in August 2005; on several occasions, a diagnosis of sleep apnea was noted on the basis of the Veteran's reported history of sleep apnea.  He was noted to be on state disability due to sleep apnea.  In January 2006, he underwent a sleep study at the VAMC.  He was reportedly known to have sleep apnea complicated by daytime somnolence and several accidents.  He was a truck driver and on disability because of his sleep apnea.  It was noted that he had a positive sleep study in May 2005 in a private facility.  The January 2006 sleep study, however, was not significantly abnormal for "unclear reasons" but his symptoms were major.  The VA examiner in April 2011, reviewed the report of this sleep study and concluded that it did not, in fact, demonstrate sleep apnea.  

Records subsequent to the January 2006 study have not shown sleep apnea, except based on history.  Records from Social Security Administration (SSA) were obtained, which show that the Veteran filed a claim for disability benefits, based on an on-the-job injury which occurred in December 2006, while he was employed as a truck driver.  He was granted disability benefits based on a back disability and an affective disorder; no diagnosis of sleep apnea is included in the hundreds of pages of medical records compiled in connection with the September 2008 SSA determination.  His work history provided in connection with that claim was that he was a truck driver until July 2005, and then again from June 2006 to December 2006.  

No history was provided for the period from July 2005 to June 2006, but this is the period during which the Veteran has stated that he was receiving state disability benefits due to sleep apnea.  He testified at his hearing that his private doctor had set him up for a sleep study in 2005, which had shown sleep apnea.  He felt that the examination was more thorough than the VA sleep study in January 2006, and under better conditions.  

Therefore, it is essential that the Board obtain the results of this sleep study, if available, which was obtained in approximately May 2005.  In addition, the records obtained in connection with his state disability benefits, reportedly awarded based on that disability, should be obtained.  If these records show that sleep apnea was diagnosed by a sleep study, he should be afforded a VA examination, to include a sleep study, to ascertain whether he currently has sleep apnea due to or aggravated by PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the following information:
*  Updated authorization for the release of the records of Dr. Magallon, to include the complete report of any sleep study obtained in or about May 2005;
*  If the sleep study was provided at a facility outside Dr Magallon's office, identify and authorize the release of the records of the sleep study;
*  The name and address, as well as a release of records, for the entity (such as worker's compensation or state disability office) which granted the Veteran disability benefits in 2005, based on sleep apnea.   
Make all reasonable attempts to obtain records adequately authorized and identified by the Veteran.  

2.  If evidence of a sleep study showing sleep apnea is received, schedule the Veteran for a VA examination, to include a sleep study, to determine whether he currently has sleep apnea.  In addition, the examiner should provide an opinion as to whether sleep apnea (currently shown or as documented in 2005) was at least as likely as not caused or aggravated by service-connected PTSD.  The rationale for the opinion must be provided.  

3.  After completion of the above and any additional development deemed necessary, adjudicate the claim for service connection for sleep apnea.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


